EXHIBIT 99.1 FOR IMMEDIATE RELEASE ADP PROVIDES UPDATED FISCAL 2-OFF Forecasting Fiscal 2rowth of 12% to 14%, Compared with Restated $2.58 in Fiscal 2014 Roseland, N.J., September 29, 2014 – ADP®(Nasdaq: ADP), a leading global provider of Human Capital Management (HCM) solutions, today provided updated fiscal 2015 guidance in anticipation of the spin-off of its Dealer Services business unit, to be named CDK Global, Inc. With the completion of the spin-off, ADP will report results of operations of the former Dealer Services business as discontinued operations. As a result, ADP revised its guidance for the current fiscal year ending June 30, 2015, and is now forecasting diluted earnings per share from continuing operations on a comparable basis to grow 12% to 14% in fiscal 2015 over last fiscal year’s restated $2.58 per share. This forecast includes a $0.02 benefit resulting from incremental share repurchases funded by the $825 million in dividend proceeds the company expects to receive from CDK Global as a result of the spin-off. The company anticipates completing the $825 million share repurchase by June 30, 2015, depending on market conditions. The fiscal 2015 revenue growth forecast is unchanged and is expected to rise 7% to 8%.See the accompanying table at the end of this release for the full year pro-forma 2014 financials and 2015 guidance presented with Dealer Services reported within discontinued operations. About ADP With more than $12 billion in revenues and 65 years of experience, ADP® (Nasdaq: ADP) serves approximately 637,000 clients in more than 125 countries.As one of the world's largest providers of business outsourcing and Human Capital Management solutions, ADP offers a wide range of human resource, payroll, talent management, tax and benefits administration solutions from a single source, and helps clients comply with regulatory and legislative changes, such as the Affordable Care Act (ACA).ADP's easy-to-use solutions for employers provide superior value to companies of all types and sizes.ADP is also a leading provider of integrated computing solutions to auto, truck, motorcycle, marine, recreational vehicle, and heavy equipment dealers throughout the world.For more information about ADP, visit the company's Web site at www.ADP.com. ADP Updated Fiscal 2015 Guidance ($ amounts in millions, exceptper share amounts) (unaudited) Fiscal Fiscal 2015 Forecast Year-Over-Year Growth Forecast Revenues ADP as Reported $ 7% - 8% Dealer Services 1 ) (2,085 - 2,110 ) 7% - 8% Updated ADPRevenues fromContinuing Operations $ 7% - 8% PretaxEarnings ADP as Reported $ Spin-related costs recorded in4Q FY141 ADP as Adjusted $ Dealer Services 1 $ ) (465 - 475 ) Stock Compensation and Other 1 ~15 Adjustment for Dealer Services ) (450 - 460 ) Updated ADPPretaxEarnings from Continuing Operations $ PretaxMargin ADP as Reported % Impact of spin-related costs recorded in 4Q FY14 % ADP as Adjusted % 75 - 100 bps Dealer Services %) (0.4% - 0.6
